DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendment filed 4/30/2021 has been entered. Claims 1-19 remain pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0029346 (hereinafter Suresh) in view of US 2017/0127370 (hereinafter Wang) and US 2015/0358777 (hereinafter Gupta).
Regarding claim 1, Suresh teaches a method for implementing a low power consumption IoT network based on a Wi-Fi proxy device, comprising firstly pre-establishing a low power consumption Wi-Fi MAC layer link between the proxy device and at least one Wi-Fi IoT device in a private protocol setting a maximum wake-up (FIG. 3; [0031][0038]: details based on 802.15.4 between sensors and/or fobs and XCVRN; wakeup period associated with occurrence of event, as maximum wake-up period up to several months), wherein said Wi-Fi IoT device only establishes a low power consumption Wi-Fi MAC layer link with the proxy device (FIG. 3: details sensors establish 802.15.4 of XCVRX), and the proxy device directly connects to a Wi-Fi access point so as to connect to an internet server (FIG. 3: details Home Router and XCVR1 use 802.11) wherein: when the Wi-Fi IoT device needs to perform data exchange with the internet server ([0021] details portable wireless devices may exchange signals through the internet via one or more WiFi transceivers), carrying data in a packet payload structure defined in MAC layer ([0026] details exchange of messages between the portable wireless devices and the internet under a WiFi protocol), performing data pre-exchange with the proxy device via said low power consumption Wi-Fi MAC layer link (FIG. 3; [0031]: details unicast, broadcast, or multicast based on 802.15.4 between sensors and/or fobs and XCVRN), and the proxy device forwarding data received in the pre-exchange to the internet server through an IP address and a high level protocol specified in the MAC layer packet payload, via the IP layer and above layer link (FIG. 1; [0020]: details based on 802.15.4 between sensors and/or fobs and XCVRN).
Suresh does not explicitly teach said Wi-Fi IoT device only establishes a low power consumption Wi-Fi MAC layer link with the proxy device, without a Wi-Fi link at IP layer and above layer between the Wi-Fi IoT device and the proxy device, and the proxy device connects to a Wi-Fi access point via an IP layer and above layer link so as to connect to an internet server; after the pre-exchange having completed, entering into a 
However, Wang teaches said Wi-Fi IoT device only establishes a low power consumption Wi-Fi MAC layer link with the proxy device, without a Wi-Fi link at IP layer and above layer between the Wi-Fi IoT device and the proxy device ([0027] detail: "Mesh under" is understood to be a routing mechanism which occurs at the MAC layer), and the proxy device connects to a Wi-Fi access point via an IP layer and above layer link so as to connect to an internet server ([0027] detail: "Route-over" is understood to be a routing mechanism which occurs above the MAC layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Wang and include without a Wi-Fi link at IP layer and above layer between the Wi-Fi IoT device and the proxy device and via an IP layer and above layer link of Wang with the Wi-Fi IoT device and Wi-Fi access point of Suresh.  Doing so would provide protocol suitable for resource constrained IoT devices. (Wang, at paragraph [0027]).
Moreover, Gupta teaches after the pre-exchange having completed, entering into a low power consumption sleeping state (FIG. 11, 1100, 1105, 110, 1125: details exchanging of Discover IoT devices and announcements then power-limited IoT device 1 goes to sleep). Moreover, Gupta also teaches when the internet server has internet data to be sent to the Wi-Fi IoT device via the link (Fig. 1C-1E: details IoT server as internet server, communicate via the Internet 175 to IoT devices), when the Wi-Fi IoT device is in the low power consumption sleeping state (FIG. 11, 1100, 1105, 110, 1125: details exchanging of Discover IoT devices and announcements then power-limited IoT device 1 goes to sleep), the proxy device acts as a data receiving end to buffer the above described data (FIG. 1E: details IoT super agent), and after a current low power consumption sleeping state of the Wi-Fi IoT device is ended (FIG. 11, 1100, 1105, 110, 1125: details exchanging of Discover IoT devices and announcements then power-limited IoT device 1 goes to sleep), the buffered internet data is transmitted over the previously established low power consumption Wi-Fi MAC layer link (FIG. 11, 1100, 1105, 110, 1125: details update data when wake up, as buffered data is transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Gupta and utilize after the pre-exchange having completed, entering into a low power consumption sleeping state and when the internet server has internet data to be sent to the Wi-Fi IoT device via the link, when the Wi-Fi IoT device is in the low power consumption sleeping state, the proxy device acts as a data receiving end to buffer the above described data, and after a current low power consumption sleeping state of the Wi-Fi IoT device is ended, the buffered internet data is transmitted over the previously established low power consumption Wi-Fi MAC layer link of Gupta with 

Regarding claim 2, Suresh teaches wherein the proxy device uses a standard 802.11 protocol to connect to the Wi-Fi access point (FIG. 3: details Home Router and XCVR1 use 802.11).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suresh in view of Wang and Gupta as applied to claim 1 above, and further in view of US 2010/0217847 (hereinafter Cook) and US 9,439,142 (hereinafter Zhu).
Regarding claim 3, Suresh does not explicitly teach wherein said MAC layer packet payload includes: a data portion, and a payload header encapsulating the data portion, wherein: the data portion includes a data type, a data body, and a sleep flag, wherein the proxy device determines a path for forwarding the data according to the IP address carried in the MAC layer packet payload, and determines a high level link according to the high level protocol type.
 However, Cook teaches wherein said MAC layer packet payload includes: a data portion, and a payload header encapsulating the data portion (FIG. 2: details Layer 3 header in data portion of layer 2 data packet), wherein the proxy device determines a path for forwarding the data according to the IP address carried in the MAC layer packet payload (FIG. 1A: details Proxy Node determines path with Proxy Table for forwarding according to IP address in the Layer 2 data packet) (FIG. 1B: details Proxy Table determines high level link according to client IP protocol type).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Cook and utilize MAC layer packet payload includes: a data portion, and a payload header encapsulating the data portion, wherein the proxy device determines a path for forwarding the data according to the IP address carried in the MAC layer packet payload, and determines a high level link according to a high level protocol type of Cook with Suresh.  Doing so would reduce throughput in the network. (Cook, at paragraph [0012]).
Moreover, Zhu teaches wherein: the data portion includes a data type, a data body and a sleep flag (FIG. 10, 1100, 1110, 1120, 1130: details MAC payload, as data portion; variable, as data body; modified discovery parameter list with uplink/downlink type indicator, as data type; Flags in sleep control, as sleep flag).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Zhu and utilize the data portion includes a data type, a data body, and a sleep flag of Zhu with Suresh.  Doing so would allow communication of power save information. (Zhu, at Col. 1, ll. 45-54).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suresh in view of Wang, Gupta, Cook and Zhu as applied to claim 3, above, and further in view of US 2011/0149804 (hereinafter Denteneer).

1)    the proxy device always maintains the IP layer and above layer link to the internet server by uninterruptedly sending packets, and when the proxy device has received pre-exchange data from the Wi-Fi IoT device, it forwards the pre-exchange data to the internet server directly in the above described link;
2)    when the proxy device has received the pre-exchange data from the Wi-Fi IoT device, a link connection to the internet server is re-established, and then the pre-exchange data is forwarded to the internet server in the above described link.
However, Denteneer teaches 1) the proxy device always maintains IP layer and above layer link to the internet server by uninterruptedly sending packets (Fig. 7: details device A, as proxy device, connected to AP and internet 100, as linked to internet server), and when the proxy device has received pre-exchange data from the Wi-Fi IoT device (Fig. 9, S101, S102; Fig. 10: details forward frame to interconnectivity layer), it forwards the pre-exchange data to the internet server directly in the above described link (Fig. 9, S103; Fig. 10: details send frame via AP to Internet); 2)    when the proxy device has received the pre-exchange data from the Wi-Fi IoT device (Fig. 9, S101, S102; Fig. 10: details forward frame to interconnectivity layer), a link connection to the internet server is re-established, and then the pre-exchange data is forwarded to the internet server in the above described link (Fig. 9, S103; Fig. 10: details send frame via AP to Internet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Denteneer and utilize 1) the proxy device always maintains IP layer and .

Claims 4, 8 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Suresh in view of Wang and Gupta as applied to claim 1 or 2, above, and further in view of US 2011/0149804 (hereinafter Denteneer).
Regarding claims 4 and 11, Suresh does not explicitly teach:
1) the proxy device always maintains the IP layer and above layer link to the internet server by uninterruptedly sending packets, and when the proxy device has received pre-exchange data from the Wi-Fi IoT device, it forwards the pre-exchange data to the internet server directly in the above described link;
2)    when the proxy device has received the pre-exchange data from the Wi-Fi IoT device, a link connection to the internet server is re-established, and then the pre-exchange data is forwarded to the internet server in the above described link;
However, Denteneer teaches 1) the proxy device always maintains IP layer and above layer link to the internet server by uninterruptedly sending packets (Fig. 7: details device A, as proxy device, connected to AP and internet 100, as linked to internet server), and when the proxy device has received pre-exchange data from the Wi-Fi IoT device (Fig. 9, S101, S102; Fig. 10: details forward frame to interconnectivity layer), it forwards the pre-exchange data to the internet server directly in the above described link (Fig. 9, S103; Fig. 10: details send frame via AP to Internet); 2)    when the proxy device has received the pre-exchange data from the Wi-Fi IoT device (Fig. 9, S101, S102; Fig. 10: details forward frame to interconnectivity layer), a link connection to the internet server is re-established, and then the pre-exchange data is forwarded to the internet server in the above described link (Fig. 9, S103; Fig. 10: details send frame via AP to Internet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Denteneer and utilize 1) the proxy device always maintains IP layer and above layer link to the internet server by uninterruptedly sending packets, and when the proxy device has received pre-exchange data from the Wi-Fi IoT device, it forwards the pre-exchange data to the internet server directly in the above described link; 2)    when the proxy device has received the pre-exchange data from the Wi-Fi IoT device, a link connection to the internet server is re-established, and then the pre-exchange data is forwarded to the internet server in the above described link of Denteneer with Suresh.  Doing so would provide a more flexible approach which allows for interconnection and range extension of legacy networks. (Denteneer, at paragraph [0020]).

Regarding claim 8, Suresh does not explicitly teach wherein ending of said low power consumption sleeping state is periodic or triggered by an event.
([0112]: details wake up schedule, as event triggers ending of sleeping state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Gupta and utilize ending of said low power consumption sleeping state is periodic or triggered by an event of Gupta with Suresh.  Doing so would allow proxies to extend the effective range of IoT devices. (Gupta, at paragraph [0125]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suresh in view of Wang, Gupta and Denteneer as applied to claim 4 above, and further in view of Zhu.
Regarding claim 5, Suresh does not explicitly teach:
A)    when the Wi-Fi IoT device is about to enter into the low power consumption sleeping state, carrying a sleep start signal to be sent to the proxy device in the MAC packet payload to be sent;
B)    when the Wi-Fi IoT device exits the low power consumption sleeping state and needs to transmit data over the previously established low power consumption Wi-Fi MAC layer link, carrying a sleep end signal in the MAC packet payload to be sent and sending the sleep end signal; and
C)    the proxy device periodically listens to the above described sleep start signal and sleep end signal, and correspondingly starts an internet data buffering 
However, Gupta teaches A)    when the Wi-Fi IoT device is about to enter into the low power consumption sleeping state (FIG. 11, 1125, 1160: details sleep state); B)    when the Wi-Fi IoT device exits the low power consumption sleeping state and needs to transmit data over the previously established low power consumption Wi-Fi MAC layer link (FIG. 11, 1130, 1165: details wake up state, as exits sleeping state; update data, as transmit data), and correspondingly starts an internet data buffering process or preexchange data forwarding process between the proxy device and the internet server (Fig. 1C-1E: details IoT server as internet server, communicate via the Internet 175 to proxy device, as supervisor 130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Gupta and utilize enter and exit sleeping state, transmitted over the previously established low power consumption Wi-Fi MAC layer link of Gupta with Suresh.  Doing so would allow proxies to extend the effective range of IoT devices. (Gupta, at paragraph [0125]).
Moreover, Zhu teaches carrying a sleep start signal to be sent to the proxy device in the MAC packet payload to be sent (FIG. 10, 1100, 1110, 1120, 1130: details Sleep control flags, sleep duration, sleep control bitmap); carrying a sleep end signal in the MAC packet payload to be sent and sending the sleep end signal (FIG. 10, 1100, 1110, 1120, 1130: details wake up flag, sleep duration, sleep control bitmap); and C)    the proxy device periodically listens to the above described sleep start signal (FIGs. 11-21: details beacon, as periodically listens; determine sleep duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Zhu and utilize sleep start and end signals of Zhu with Suresh.  Doing so would allow communication of power save information. (Zhu, at Col. 1, ll. 45-54).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suresh in view of Wang, Gupta, Denteneer and Zhu as applied to claim 5 above, and further in view of US 2016/0255676 (hereinafter Vajapeyam).
Regarding claim 6, Suresh teaches data pre-exchange over the low power consumption Wi-Fi MAC layer link (FIG. 1; [0020]: details based on 802.15.4 between sensors and/or fobs and XCVRN).
Suresh does not explicitly teach wherein when the Wi-Fi IoT device ends sleeping and prepares to transmit data, if a sleeping time does not exceed the maximum wake-up period of the low power consumption Wi-Fi MAC layer link, then the low power consumption Wi-Fi MAC layer link between the device and the IoT proxy device is not disconnected, so data pre-exchange is performed directly on the original low power consumption Wi-Fi MAC layer link; when the sleeping time exceeds the maximum wake-up period set for the low power consumption Wi-Fi MAC layer link, the low power consumption Wi-Fi MAC layer link between the device and the IoT proxy device is disconnected, so it is needed to firstly establish the link according to the above described process for establishing the low power consumption Wi-Fi MAC layer link.
([0042]: details UE may maintain connection with base station while sleeping for some predetermined interval); when the sleeping time exceeds the maximum wake-up period set for the low power consumption Wi-Fi MAC layer link ([0073]-[0082]: details based on configuration, as exceed wake up period set for link), the low power consumption Wi-Fi MAC layer link between the device and the IoT proxy device is disconnected, so it is needed to firstly establish the link according to the above described process for establishing the low power consumption Wi-Fi MAC layer link (FIG. 8, 215,240: details deactivate radio, as disconnected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Vajapeyam and utilize the data exchange on original or new link of Vajapeyam with Suresh.  Doing so would minimize interruptions. (Vajapeyam, at paragraph [0004]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suresh in view of Wang, Gupta and Denteneer as applied to claim 4 above, and further in view of US 2015/0365217 (hereinafter Scholten).

i)    utilize said low power consumption Wi-Fi MAC layer link to obtain upgraded software from the internet server via the proxy device;
ii)    the Wi-Fi IoT device connects to the internet server via a normal Wi-Fi link with the AP, and obtains upgraded software.
Scholten teaches i)    utilize said low power consumption Wi-Fi MAC layer link to obtain upgraded software from the internet server via the proxy device ([0020]: details IoT device may be upgraded via HECS utilizing personal communications device); ii)    the Wi-Fi IoT device connects to the internet server via a normal Wi-Fi link with the AP, and obtains upgraded software ([0020]: details IoT device may be upgraded via HECS utilizing personal communications device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Scholten and combine i)    utilize said low power consumption Wi-Fi MAC layer link to obtain upgraded software from the internet server via the proxy device; ii)    the Wi-Fi IoT device connects to the internet server via a normal Wi-Fi link with the AP, and obtains upgraded software of Scholten with Suresh.  Doing so would allow more intelligently control of multiple local devices. (Scholten, at paragraph [0005]).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suresh in view of Wang, Gupta and US 2015/0381776 (hereinafter Seed).
(FIG. 3; [0031][0038]: details based on 802.15.4 between sensors and/or fobs and XCVRN; wake-up associated with occurrence of event), wherein said Wi-Fi IoT device only establishes a low power consumption Wi-Fi MAC layer link with the proxy device (FIG. 3: details sensors establish 802.15.4 of XCVRX), and the proxy device directly connects to a Wi-Fi access point so as to connect to an internet server (FIG. 3: details Home Router and XCVR1 use 802.11) wherein: when the Wi-Fi IoT device needs to perform data exchange with the internet server ([0021] details portable wireless devices may exchange signals through the internet via one or more WiFi transceivers), carrying data in a packet payload structure defined in MAC layer ([0026] details exchange of messages between the portable wireless devices and the internet under a WiFi protocol), performing data pre-exchange with the proxy device via said low power consumption Wi-Fi MAC layer link (FIG. 3; [0031]: details unicast, broadcast, or multicast based on 802.15.4 between sensors and/or fobs and XCVRN), and the proxy device forwarding data received in the pre-exchange to the internet server through an IP address and a high level protocol specified in the MAC layer packet payload, via the IP layer and above layer link (FIG. 1; [0020]: details based on 802.15.4 between sensors and/or fobs and XCVRN).

However, Wang teaches said Wi-Fi IoT device only establishes a low power consumption Wi-Fi MAC layer link with the proxy device, without a Wi-Fi link at IP layer and above layer between the Wi-Fi IoT device and the proxy device ([0027] detail: "Mesh under" is understood to be a routing mechanism which occurs at the MAC layer), and the proxy device connects to a Wi-Fi access point via an IP layer and above layer link so as to connect to an internet server ([0027] detail: "Route-over" is understood to be a routing mechanism which occurs above the MAC layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Wang and include without a Wi-Fi link at IP layer and above layer between the Wi-Fi IoT device and the proxy device and via an IP layer and above layer link of Wang with the Wi-Fi IoT device and Wi-Fi access point of Suresh.  Doing so would provide protocol suitable for resource constrained IoT devices. (Wang, at paragraph [0027]).
Moreover, Gupta teaches after the pre-exchange having completed, entering into a low power consumption sleeping state (FIG. 11, 1100, 1105, 110, 1125: details exchanging of Discover IoT devices and announcements then power-limited IoT device 1 goes to sleep). Moreover, Gupta also teaches when the internet server has internet data to be sent to the Wi-Fi IoT device via the link (Fig. 1C-1E: details IoT server as internet server, communicate via the Internet 175 to IoT devices), when the Wi-Fi IoT device is in the low power consumption sleeping state (FIG. 11, 1100, 1105, 110, 1125: details exchanging of Discover IoT devices and announcements then power-limited IoT device 1 goes to sleep), the proxy device acts as a data receiving end to buffer the above described data (FIG. 1E: details IoT super agent), and after a current low power consumption sleeping state of the Wi-Fi IoT device is ended (FIG. 11, 1100, 1105, 110, 1125: details exchanging of Discover IoT devices and announcements then power-limited IoT device 1 goes to sleep), the buffered internet data is transmitted over the previously established low power consumption Wi-Fi MAC layer link (FIG. 11, 1100, 1105, 110, 1125: details update data when wake up, as buffered data is transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Gupta and utilize after the pre-exchange having completed, entering into a low power consumption sleeping state and when the internet server has internet data to be sent to the Wi-Fi IoT device via the link, when the Wi-Fi IoT device is in the low power consumption sleeping state, the proxy device acts as a data receiving end to buffer the above described data, and after a current low power consumption sleeping state of the Wi-Fi IoT device is ended, the buffered internet data is transmitted over the previously established low power consumption Wi-Fi MAC layer link of Gupta with 
Suresh also teaches wherein the architecture includes: the proxy device, the Wi-Fi IoT device, and the internet server in wireless connection with the devices (FIG. 3), but does not explicitly teach a cache is provided in the proxy device.
Seed teaches a cache is provided in the proxy device ([0142] intermediate proxy may cache messages).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Seed and combine cache of Seed with Suresh.  Doing so would allow service of future requests. (Seed, at paragraph [0142]).

Regarding claim 13, Suresh teaches wherein the proxy device uses a standard 802.11 protocol to connect to the Wi-Fi access point (FIG. 3: details Home Router and XCVR1 use 802.11).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suresh in view of Wang, Gupta and Seed as applied to claim 9, further in view of US 2017/0279775 (hereinafter Savolainen).
Suresh does not explicitly teach wherein a link duration between said proxy device and the internet server is greater than a link duration between the Wi-Fi IoT device and the internet server and a link duration between the proxy device and the Wi-Fi IoT device.
([0056]: details connection duration of privacy network; anonymity proxy may provide lifetime to service node or may disconnect, as link duration may be greater).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Savolainen and combine various link duration of Savolainen with Suresh.  Doing so would allow anonymity of service node. (Savolainen, at paragraph [0037]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suresh in view of Wang, Gupta and Seed as applied to claim 9 above, and further in view of Cook and Zhu.
Regarding claim 14, Suresh does not explicitly teach wherein said MAC layer packet payload includes: a data portion, and a payload header encapsulating the data portion, wherein: the data portion includes a data type, a data body, and a sleep flag, wherein the proxy device determines a path for forwarding the data according to the IP address carried in the MAC layer packet payload, and determines a high level link according to the high level protocol type.
 However, Cook teaches wherein said MAC layer packet payload includes: a data portion, and a payload header encapsulating the data portion (FIG. 2: details Layer 3 header in data portion of layer 2 data packet), wherein the proxy (FIG. 1A: details Proxy Node determines path with Proxy Table for forwarding according to IP address in the Layer 2 data packet) and determines a high level link according to a high level protocol type (FIG. 1B: details Proxy Table determines high level link according to client IP protocol type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Cook and utilize MAC layer packet payload includes: a data portion, and a payload header encapsulating the data portion, wherein the proxy device determines a path for forwarding the data according to the IP address carried in the MAC layer packet payload, and determines a high level link according to a high level protocol type of Cook with Suresh.  Doing so would reduce throughput in the network. (Cook, at paragraph [0012]).
Moreover, Zhu teaches wherein: the data portion includes a data type, a data body and a sleep flag (FIG. 10, 1100, 1110, 1120, 1130: details MAC payload, as data portion; variable, as data body; modified discovery parameter list with uplink/downlink type indicator, as data type; Flags in sleep control, as sleep flag).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Zhu and utilize the data portion includes a data type, a data body, and a sleep flag of Zhu with Suresh.  Doing so would allow communication of power save information. (Zhu, at Col. 1, ll. 45-54).

s 15 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Suresh in view of Wang, Gupta and Seed as applied to claim 9, above, and further in view of Denteneer.
Regarding claims 15, Suresh does not explicitly teach:
1) the proxy device always maintains the IP layer and above layer link to the internet server by uninterruptedly sending packets, and when the proxy device has received pre-exchange data from the Wi-Fi IoT device, it forwards the pre-exchange data to the internet server directly in the above described link;
2)    when the proxy device has received the pre-exchange data from the Wi-Fi IoT device, a link connection to the internet server is re-established, and then the pre-exchange data is forwarded to the internet server in the above described link;
However, Denteneer teaches 1) the proxy device always maintains IP layer and above layer link to the internet server by uninterruptedly sending packets (Fig. 7: details device A, as proxy device, connected to AP and internet 100, as linked to internet server), and when the proxy device has received pre-exchange data from the Wi-Fi IoT device (Fig. 9, S101, S102; Fig. 10: details forward frame to interconnectivity layer), it forwards the pre-exchange data to the internet server directly in the above described link (Fig. 9, S103; Fig. 10: details send frame via AP to Internet); 2)    when the proxy device has received the pre-exchange data from the Wi-Fi IoT device (Fig. 9, S101, S102; Fig. 10: details forward frame to interconnectivity layer), a link connection to the internet server is re-established, and then the pre-exchange data is forwarded to the internet server in the above described link (Fig. 9, S103; Fig. 10: details send frame via AP to Internet).


Regarding claim 19, Suresh does not explicitly teach wherein ending of said low power consumption sleeping state is periodic or triggered by an event.
However, Gupta teaches ending of said low power consumption sleeping state is periodic or triggered by an event ([0112]: details wake up schedule, as event triggers ending of sleeping state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Gupta and utilize ending of said low power consumption sleeping state is periodic or triggered by an event of Gupta with Suresh.  Doing so would allow proxies to extend the effective range of IoT devices. (Gupta, at paragraph [0125]).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Suresh in view of Wang, Gupta, Seed and Denteneer as applied to claim 15 above, and further in view of Zhu.
Regarding claim 16, Suresh does not explicitly teach:
A)    when the Wi-Fi IoT device is about to enter into the low power consumption sleeping state, carrying a sleep start signal to be sent to the proxy device in the MAC packet payload to be sent;
B)    when the Wi-Fi IoT device exits the low power consumption sleeping state and needs to transmit data over the previously established low power consumption Wi-Fi MAC layer link, carrying a sleep end signal in the MAC packet payload to be sent and sending the sleep end signal; and
C)    the proxy device periodically listens to the above described sleep start signal and sleep end signal, and correspondingly starts an internet data buffering process or preexchange data forwarding process between the proxy device and the internet server.
However, Gupta teaches A)    when the Wi-Fi IoT device is about to enter into the low power consumption sleeping state (FIG. 11, 1125, 1160: details sleep state); B)    when the Wi-Fi IoT device exits the low power consumption sleeping state and needs to transmit data over the previously established low power consumption Wi-Fi MAC layer link (FIG. 11, 1130, 1165: details wake up state, as exits sleeping state; update data, as transmit data), and correspondingly starts an internet data buffering process or preexchange data forwarding process between the proxy device and the (Fig. 1C-1E: details IoT server as internet server, communicate via the Internet 175 to proxy device, as supervisor 130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Gupta and utilize enter and exit sleeping state, transmitted over the previously established low power consumption Wi-Fi MAC layer link of Gupta with Suresh.  Doing so would allow proxies to extend the effective range of IoT devices. (Gupta, at paragraph [0125]).
Moreover, Zhu teaches carrying a sleep start signal to be sent to the proxy device in the MAC packet payload to be sent (FIG. 10, 1100, 1110, 1120, 1130: details Sleep control flags, sleep duration, sleep control bitmap); carrying a sleep end signal in the MAC packet payload to be sent and sending the sleep end signal (FIG. 10, 1100, 1110, 1120, 1130: details wake up flag, sleep duration, sleep control bitmap); and C)    the proxy device periodically listens to the above described sleep start signal and sleep end signal (FIGs. 11-21: details beacon, as periodically listens; determine sleep duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Zhu and utilize sleep start and end signals of Zhu with Suresh.  Doing so would allow communication of power save information. (Zhu, at Col. 1, ll. 45-54).

17 is rejected under 35 U.S.C. 103 as being unpatentable over Suresh in view of Wang, Gupta, Seed, Denteneer and Zhu as applied to claim 16 above, and further in view of US 2016/0255676 (hereinafter Vajapeyam).
Regarding claim 17, Suresh teaches data pre-exchange over the low power consumption Wi-Fi MAC layer link (FIG. 1; [0020]: details based on 802.15.4 between sensors and/or fobs and XCVRN).
Suresh does not explicitly teach wherein when the Wi-Fi IoT device ends sleeping and prepares to transmit data, if a sleeping time does not exceed the maximum wake-up period of the low power consumption Wi-Fi MAC layer link, then the low power consumption Wi-Fi MAC layer link between the device and the IoT proxy device is not disconnected, so data pre-exchange is performed directly on the original low power consumption Wi-Fi MAC layer link; when the sleeping time exceeds the maximum wake-up period set for the low power consumption Wi-Fi MAC layer link, the low power consumption Wi-Fi MAC layer link between the device and the IoT proxy device is disconnected, so it is needed to firstly establish the link according to the above described process for establishing the low power consumption Wi-Fi MAC layer link.
However, Vajapeyam teaches if a sleeping time does not exceed the maximum wake-up period of the low power consumption Wi-Fi MAC layer link, then the low power consumption Wi-Fi MAC layer link between the device and the IoT proxy device is not disconnected, so data pre-exchange is performed directly on the original low power consumption Wi-Fi MAC layer link ([0042]: details UE may maintain connection with base station while sleeping for some predetermined interval); when the sleeping time exceeds the maximum wake-up period set for the low power ([0073]-[0082]: details based on configuration, as exceed wake up period set for link), the low power consumption Wi-Fi MAC layer link between the device and the IoT proxy device is disconnected, so it is needed to firstly establish the link according to the above described process for establishing the low power consumption Wi-Fi MAC layer link (FIG. 8, 215,240: details deactivate radio, as disconnected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Vajapeyam and utilize the data exchange on original or new link of Vajapeyam with Suresh.  Doing so would minimize interruptions. (Vajapeyam, at paragraph [0004]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suresh in view of Wang, Gupta, Seed and Denteneer as applied to claim 15 above, and further in view of US 2015/0365217 (hereinafter Scholten).
Regarding claim 18, Suresh does not explicitly teach wherein software for the Wi-Fi IoT device is upgrade by:
i)    utilize said low power consumption Wi-Fi MAC layer link to obtain upgraded software from the internet server via the proxy device;
ii)    the Wi-Fi IoT device connects to the internet server, via a normal Wi-Fi link with the AP, and obtains upgraded software.
Scholten teaches i)    utilize said low power consumption Wi-Fi MAC layer link to obtain upgraded software from the internet server via the proxy device ([0020]: details IoT device may be upgraded via HECS utilizing personal communications device); ii)    the Wi-Fi IoT device connects to the internet server, via a normal Wi-Fi link with the AP, and obtains upgraded software ([0020]: details IoT device may be upgraded via HECS utilizing personal communications device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh to incorporate the teachings of Scholten and combine i)    utilize said low power consumption Wi-Fi MAC layer link to obtain upgraded software from the internet server via the proxy device; ii)    the Wi-Fi IoT device connects to the internet server via a normal Wi-Fi link with the AP, and obtains upgraded software of Scholten with Suresh.  Doing so would allow more intelligently control of multiple local devices. (Scholten, at paragraph [0005]).

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
Applicant has amended claims 1 and 9 to include the limitation “a maximum wake-up period up to several months.”  This limitation “up to several months” implies a range between 0 and several months.  Suresh teaches in paragraph [0038] a sensor may wake-up upon occurrence of an event, which may result in having a wake-up length of time such as 30 seconds, which falls within that range.  Moreover, Gupta, in the combination, teach, as detailed in paragraph [0111], a defined wake-up schedule of every 30 seconds for 1 seconds, etc. which is also within the range as claimed.  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Patent Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415